Citation Nr: 0025258	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  98 - 01 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable rating for bilateral defective 
hearing. 


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1972, including service in the Republic of Vietnam. 

On January 21, 1999, the Board of Veterans' Appeals (Board) 
issued a decision which the appellant appealed to the United 
States Court of Appeals for Veterans Claims (Court).  On May 
25, 2000, the Court vacated the Board's January 1999 
decision, and remanded the case to the Board for another 
decision, taking into consideration the matters raised in its 
order.  

In addition to the directives and matters cited in the 
subparagraphs at the end of this Remand order, the RO should 
read the entire text of this order for purposes of 
clarification.  


REMAND

In its May 25, 2000 order, the Court found that the Board had 
failed to provide an adequate statement of reasons and bases 
for its denial of the appellant's request for a compensable 
evaluation for his service-connected bilateral defective 
hearing on an extraschedular basis, citing the Court's 
decision in  Johnston v. Brown,  10 Vet. App. 80 (1997).  The 
Court noted that at a personal hearing held in July 1998 
before the undersigned Member of the Board sitting at 
Washington, DC, the appellant's primary contention was that 
he should be entitled to an extraschedular evaluation 
pursuant to  38 C.F.R. § 3.321(b)(1) because his service-
connected hearing loss exposed him to special dangers in his 
employment as a welder in a factory that makes trailer 
frames, and thus caused marked interference with his 
employment.  He testified that the trailer frames were moved 
by a crane, and that because he was unable to hear shouted 
warnings from his co-workers when trailer frames were moved, 
he was in danger of being seriously injured.  He further 
testified that his doctor had instructed him not to wear his 
hearing aids at work due to the possibility of getting hot 
sparks in his ears, and because amplification of the existing 
noise level at his place of employment would cause further 
damage to his hearing.  His spouse testified that the 
appellant had on one occasion walked into the projecting 
tongue of a trailer frame, striking and cutting his head, 
when he was unable to hear a shouted warning from a co-
worker.  Further, the veteran testified that he was 
experiencing increased tinnitus and increased headaches as a 
result of his service-connected hearing loss.  

The Court called attention to the regulatory duty of a 
hearing officer to suggest the submission of evidence which 
the appellant may have overlooked and which would be of 
advantage to the claimant's position, citing  38 C.F.R. 
§ 3.103(c)(2) and its holding in  Constantino v. West,  12 
38 C.F.R. § 517, 520 (1999).  The Board was directed to 
remand the case to the RO in order to provide the appellant 
an opportunity to submit a doctor's statement regarding the 
physical risks of wearing a hearing aid while welding.  In 
addition, the Board was instructed that, on remand, the 
claimant was to be permitted the opportunity to submit 
statements from his employer and coworkers regarding the 
effect of the veteran's hearing loss on the performance of 
his work activities consistent with safety issues in his 
workplace.  

The Court directed the Board to provide a written statement 
setting forth the precise basis for its decision, to analyze 
the credibility and probative value of all material evidence 
submitted by and on behalf of the claimant in support of the 
claim, and to provide a statement of its reasons and bases 
for rejecting any such evidence, citing 38 U.S.C.A. 
§ 7104(d)(1);  Gilbert v. Derwinski,  1 Vet. App. 49 (1990);  
Gabrielson v. Brown,  7 Vet. App. 36, 40 (1994).  The Court 
further noted that when a claimant submits evidence, 
including by alleging facts as to which he or she is 
competent to testify, such as - but not limited to - frequent 
hospitalizations or marked interference with employment, 
consistent with  38 C.F.R. § 3.321(b)(1), or expressly 
requests an extraschedular rating prior to the Board 
decisions, the Board is required to address the need for an 
extraschedular rating as a route to the increased rating for 
which the claimant has applied.  Johnston v. Brown,  10 Vet. 
App. 80, 88-89 (1997).  The Court stated that, on remand, the 
appellant was free to submit additional evidence or argument 
regarding his claim; that the Board should assist the veteran 
with his claim by reexamining the current evidence and 
seeking other evidence necessary to support its decision, and 
to discuss the benefit of the doubt as it applies to the 
veteran's claim.  

Based upon the foregoing, the veteran should be asked by RO 
letter to execute and return medical record release 
authorizations showing the exact dates, names, and addresses 
of all physicians or medical facilities which have provided 
treatment for injuries sustained on the job since commencing 
his current employment as a welder.  The veteran should 
further be asked to state the number of days he has missed 
from work in each of the past five years due to on-the-job 
injuries which he believes to be related to diminished 
hearing acuity, and should be provided Report of Accidental 
Injury (VA Forms 21-4176) forms for completion with respect 
to each such accident.  In addition, the veteran should be 
asked to provide the exact name and address of his employer, 
including his direct supervisor, and a written authorization 
for his employer to release medical and/or administrative 
records describing any on-the-job injuries sustained by the 
veteran, including any injuries claimed to result from 
diminished hearing acuity.  The veteran should be asked to 
provide a description of specific training or occupational 
experience in himself or his spouse which would confer 
expertise or additional credibility to their lay opinions 
concerning workplace safety issues.  The veteran should be 
notified that the presentation of the requested evidence 
would potentially be advantageous to his position, while 
failure to provide the requested evidence might adversely 
affect the resolution of his claim.   

Further, by letter to an appropriate official at the 
veteran's place of employment, with appropriate authorization 
from the veteran, the RO should ask that individual to 
identify by publication name and source the state or federal 
regulations governing safety in the workplace issues which 
are applicable to the trailer frame welding fabrication in 
which the veteran is currently involved; to state whether the 
veteran is required to perform his duties while standing or 
sitting above floor level, to include the maximum height at 
which the veteran is required to work; to briefly assess the 
additional risk of injury incurred by the veteran in his 
current employment as a result of his diminished hearing 
acuity; to assess the additional risk of injury to his co-
workers which is attributable to the veteran's diminished 
hearing acuity; and to describe the safeguards utilized by 
the veteran's employer to guard against any increased risk of 
injury to the veteran or his coworkers as a consequence of 
the veteran's diminished hearing acuity.  The RO should 
further ask that official to provide complete information as 
to the nature, extent, and cause of all on-the-job injuries 
sustained by the veteran while in his current employment, 
including all head injuries claimed by the veteran, and 
whether or not Workman's Compensation claims were filed in 
connection with such injuries.  The veteran should be 
notified that the presentation of the requested evidence 
would potentially be advantageous to his position, while 
failure to provide the requested evidence and the requisite 
authorization might adversely affect the resolution of his 
claim.  

The Board notes that, despite the current emphasis placed 
upon a compensable rating for bilateral defective hearing on 
an extraschedular basis, the veteran is entitled to 
consideration of his claim for a compensable rating for 
bilateral defective hearing on all potential bases.  VA's 
Schedule for Rating Disabilities was revised, effective June 
10, 1999, as part of an ongoing effort by VA to ensure that 
the rating schedule uses current medical terminology, 
reflects medical advances since the last review, and provides 
unambiguous rating criteria.  Pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where a law or regulation 
changes after the claim has been filed or reopened before 
administrative or judicial review has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so.  

The RO should schedule another VA audiologic and audiometric 
examination of the veteran by a state-licensed audiologist 
who has not previously examined or treated the veteran in 
order to determine the current nature and extent of any 
auditory impairment found present.  The VA audiologic 
examiner should utilize the newly revised criteria for 
evaluating hearing impairment, effective June 10, 1999, and 
found at  38 U.S.C.A. § Part 4, §§ 4.85, 4.86 (1999).  
Because the claimant is entitled to be rated under the more 
favorable rating criteria when the law governing a claimant's 
disability rating changes while on appeal, the RO should 
consider the appellant's claim under both sets of criteria to 
determine which set is more favorable to the veteran.  
Karnas, 1 Vet. App. at 311. 

In addition, upon completion of the requested VA auditory and 
audiometric examinations, the examining audiologist should be 
asked to state his professional opinion at to whether the 
veteran's hearing acuity is currently impaired to such an 
extent that he would be unable to hear shouted warnings from 
co-workers.  He should further be asked to state whether the 
wearing of bilateral hearing appliances increases or 
decreases the likelihood that a welder might get sparks in 
his ears and, if he believes that the wearing of hearing aids 
increases the likelihood that a welder might get sparks in 
his ears, he should be asked to provide a complete rationale 
and to describe the causal mechanism for such increased 
likelihood.  

Subsequent to the issuance of the Court's May 1999 order, the 
veteran submitted a letter from an audiologist who stated 
that he had recommended that the veteran not wear his hearing 
aids at work due to the loud noise of grinders, etc., and 
that amplification of already loud sounds "may be" 
hazardous to the veteran's remaining hearing.  The RO should 
ask the corresponding audiologist by letter to provide 
additional clarification by stating the basis for his 
expressed opinion with respect to the noise level produced by 
"grinders, etc." at the veteran's place of employment, and 
to indicate, in decibels, the ambient noise level at that 
location.  In addition, based upon his knowledge of the 
environment at the veteran's workplace, the veteran's private 
audiologist should be asked to express an opinion as to the 
relative degree of industrial risk produced by the veteran 
being unable to hear shouted warnings in the workplace as 
compared to that imposed by wearing his hearing aids while 
pursuing his employment as a welder.  

The appellant testified at his personal hearing that his 
service-connected tinnitus has gotten louder, while his 
spouse stated that the veteran experiences headaches "all 
the time" as a result of that tinnitus.  The Court directed 
the Board to refer both issues (i.e., an increased rating for 
tinnitus and service connection for a chronic headache 
disorder as secondary to the veteran's service-connected 
tinnitus) to the RO for appropriate action.  The record shows 
that service-connection is currently in effect for tinnitus, 
and that such disability is assigned the maximum schedular 
evaluation of 10 percent.  Under such circumstances, the only 
basis for an increased evaluation for that disability is on 
an extraschedular basis pursuant to  38 C.F.R. § 3.321(b)(1).  
In order to present a well-grounded claim for an 
extraschedular rating for tinnitus, the veteran must submit 
medical evidence showing that his service-connected tinnitus 
presents such an unusual or exceptional disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render inapplicable the regular schedular standards.  The RO 
must initially review the record and determine whether the 
appellant (or others acting on his behalf) has submitted 
evidence, or alleged facts as to which he is competent to 
testify, including - but not limited to - such factors as 
frequent hospitalizations or marked interference with 
employment due to tinnitus, consistent with  38 C.F.R. 
§ 3.321(b)(1), or whether the appellant has expressly 
requested an extraschedular rating for tinnitus.  See  
Johnston v. Brown,  10 Vet. App. 80 (1997).  

With respect to the issue of service connection for a chronic 
headache disorder, claimed to have been caused or worsened by 
service-connected tinnitus, the Board notes that while a 
claimant's assertions must generally be regarded as credible 
for purposes of determining whether a well-grounded claim has 
been submitted, the Court has held that a lay person, such as 
the veteran, his spouse, or his representative, is not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See 
Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  King v. 
Brown,  5 Vet. App. 19, 21 (1993);  Tirpak v. Derwinski,  2 
Vet. App. 609 (1992);  Espiritu v. Derwinski,  2 Vet. App. 
492, 495 (1992).  

The Court has held, in pertinent part, that the term 
"disability" as used in  38 U.S.C.A. § 1110 (West 1991) 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated (emphasis in original).  Allen v. Brown,  
7 Vet. App. 439 (1995).  Thus, pursuant to  38 U.S.C.A. 
§ 1110 and  38 C.F.R. §  3.310(a) (1999), when aggravation of 
a veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, id.

Upon receipt of this Remand order, the RO should inform the 
veteran of the requirements for establishing well-grounded 
claims for a rating in excess of 10 percent for tinnitus on 
an extraschedular basis, as discussed above, and for service 
connection for a chronic headache disorder claimed to be 
caused or worsened by service-connected tinnitus.  See VBA 
Fast Letter 20-99-601, dated August 30, 1999.
Further, the claimant should be informed of the evidence 
needed to render those claims well grounded, including 
current evidence of a current chronic headache disability in 
the form of a medical diagnosis, as well as competent medical 
evidence of a nexus, or connection, between the claimed 
chronic headache disorder and any service-connected 
disability.  Thereafter, if the appellant should submit 
evidence which is sufficient to render either or both of 
those claims well-grounded, the RO should undertake all 
necessary development with respect to those claimed 
disabilities.  

In addition, VA ADJUDICATION PROCEDURES MANUAL M21-1, Part 
VI, paragraph 7.62 provides that where the issue of 
aggravation of a nonservice-connected disability by a 
service-connected disability is brought into issue, a report 
of examination must be obtained which separately addresses 
each of the following medical issues in order to be 
considered adequate for rating this type of claim: (1) The 
baseline manifestations which are due to the effects of 
nonservice-connected disease or injury; (2) The increased 
manifestations which, in the examiner's opinion, are 
proximately due to a service-connected disability based on 
medical considerations; and (3) The medical considerations 
supporting an opinion that increased manifestations of a 
nonservice-connected disease or injury are proximately due to 
a service-connected disability.  An examination which fails 
to identify baseline findings, or the increment of increased 
disability due to service-connected causes, is not adequate 
for rating purposes and must be returned for clarification.  

The RO should notify the veteran in writing that he has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992);  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

The Court held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded for the following actions:

1.  By RO letter, the veteran should be 
asked to state whether or not he wishes 
to file a claim for an increased rating 
for tinnitus on an extraschedular basis, 
or for a chronic headache disorder as 
secondary to service-connected tinnitus.  
If his response is in the affirmative, 
the RO should inform the veteran of the 
requirements for establishing well-
grounded claim and the evidence necessary 
to render those claims well grounded in 
accordance with VBA Fast Letter 20-99-60, 
dated August 30, 1999;  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992); 
and  Caluza v. Brown,  7 Vet. App. 498 
(1995), affirmed per curiam,  78 F.3d 604 
(Fed. Cir. 1996).  In addition, the 
claimant should be notified that he may 
submit statements from his employer and 
coworkers regarding the effect of the 
veteran's hearing loss on the performance 
of his work activities as such pertain to 
safety issues in his workplace.  Further, 
the veteran should be asked to submit the 
dates, names and addresses of all private 
and VA health care providers who have 
examined or treated him for any auditory 
disorder since May 1986.  In any event, 
the RO should obtain all clinical records 
of treatment of the veteran at any VA 
facility since May 1996, including all 
records pertaining to his recent fitting 
with bilateral hearing aids or 
appliances.

2.  In addition, the veteran should be 
asked by RO letter to execute and return 
medical record release authorizations (VA 
Forms 21-4142) showing the exact dates, 
names, and addresses of all physicians or 
medical facilities which have treated him 
for injuries sustained on the job since 
commencing his current employment as a 
welder.  The veteran should further be 
asked to state the number of days he has 
missed from work in each of the past five 
years due to on-the-job injuries which he 
believes to be related to diminished 
hearing acuity, and to complete and 
submit Report of Accidental Injury (VA 
Forms 21-4176) with respect to each such 
accident.  In addition, the veteran 
should be asked to provide the exact name 
and address of his employer, including 
his direct supervisor, and written 
authorization for his employer to release 
medical and/or administrative records or 
other information describing any on-the-
job injuries sustained by the veteran, 
including any injuries claimed to result 
from diminished hearing acuity.  The 
veteran should further be asked to 
provide a description of training or 
occupational experience in himself or his 
spouse which would confer expertise or 
additional credibility to their opinions 
concerning workplace safety issues.  The 
veteran should be notified that 
submission of the requested evidence and 
authorizations would be potentially 
advantageous to his claim, while failure 
to provide the requested evidence might 
adversely affect the resolution of his 
claim.  

3.  By letter to an appropriate official 
at the veteran's place of employment, 
with appropriate authorization from the 
veteran, the RO should ask that 
individual to (1) identify by publication 
name and source of the state or federal 
regulations governing safety in the 
workplace issues which are applicable to 
the trailer frame welding fabrication in 
which the veteran is currently involved; 
(2) to identify the safety precautions 
currently in effect to protect employees 
from hearing loss due to the elevated 
noise level in the veteran's workplace, 
including those individuals with an 
existing hearing loss; (3) to state 
whether the veteran is required to 
perform his duties while standing or 
sitting above floor level, to include the 
maximum height at which the veteran is 
required to perform the duties of his 
employment; (4) to briefly assess the 
additional risk of injury incurred by the 
veteran in his current employment as a 
result of his diminished hearing acuity; 
(5) to assess the additional risk of 
injury to his co-workers which is 
attributable to the veteran's diminished 
hearing acuity; and (6) to describe the 
safeguards utilized by the veteran's 
employer to guard against any increased 
risk of injury to the veteran or his 
coworkers as a consequence of the 
veteran's diminished hearing acuity.  

The RO should further ask that official 
to provide complete information as to the 
nature, extent, and cause of all on-the-
job injuries sustained by the veteran 
while in his current employment, 
including all head injuries claimed by 
the veteran, and whether of not Workman's 
Compensation claims were filed in 
connection with such injuries.  The 
veteran should be notified that 
submission of the requested evidence and 
authorizations would be potentially 
advantageous to his claim, while failure 
to provide the requested evidence might 
adversely affect the resolution of his 
claim.  

4.  The RO should schedule another VA 
audiologic and audiometric examination of 
the veteran by a state-licensed 
audiologist who has not previously 
examined or treated the appellant in 
order to determine the current nature and 
extent of any auditory impairment found 
present.  The VA audiologic examiner 
should utilize the newly revised criteria 
for evaluating hearing impairment, 
effective June 10, 1999, and found at  
38 C.F.R. Part 4, §§ 4.85, 4.86 (1999).  
In addition, upon completion of the 
requested VA auditory and audiometric 
examinations, the examining audiologist 
should be asked to state his professional 
opinion at to whether the veteran's 
hearing acuity is currently impaired to 
such an extent that he would be unable to 
hear shouted warnings from co-workers, 
and to state whether the wearing of 
bilateral hearing appliances increases or 
decreases the likelihood that a welder 
might get sparks in his ears and, if he 
believes that the wearing of hearing aids 
increases the likelihood that a welder 
might get sparks in his ears, he should 
be asked to provide a complete rationale 
and to describe the mechanism for such 
increased likelihood.  

5.  Upon completion of the requested 
development, the RO should review the 
claims folder and the additional evidence 
obtained.  If any requested evidence has 
not been obtained, of if any requested 
opinions have not been provided, 
additional development by the RO is 
required.

6.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992);  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

7.  The RO must initially review the 
record and determine whether the 
appellant has submitted evidence, or 
alleged facts as to which he is competent 
to testify, including - but not limited 
to - such factors as frequent 
hospitalizations or marked interference 
with employment due to his service-
connected tinnitus, consistent with  
38 C.F.R. § 3.321(b)(1), or whether the 
appellant has expressly requested an 
extraschedular rating for tinnitus.  The 
RO must further determine whether 
evidence has been submitted which is 
sufficient to well ground the claim for 
service connection for a chronic headache 
disorder as secondary to the veteran's 
service-connected tinnitus under all 
applicable law and regulations, including 
under the Court's decision in Allen v. 
Brown,  7 Vet. App. 439 (1995).  If so, 
the RO should undertake any additional 
development found warranted, and 
adjudicate those claims on the merits.  

8.  Thereafter, the RO should 
readjudicate the issue of a compensable 
rating for bilateral defective hearing on 
a schedular basis, including under the 
revised criteria for rating hearing 
impairment which became effective June 
10, 1999, or on an extraschedular basis 
under the provisions of  38 C.F.R. 
§ 3.321(2)(1).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


